Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2021

                                     No. 04-20-00610-CV

                         GILTNER LOGISTICS SERVICES INC.,
                                    Appellant

                                               v.

    Jesus RODRIGUEZ, Jr, Individually and on behalf of the Estate of Jesus Rodriguez III,
                                       Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVA001731D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER

       Appellee’s brief was due by March 18, 2021. On that day, appellee filed an unopposed
motion requesting an additional thirty days to file his brief. After consideration, we GRANT the
motion and ORDER appellee to file his brief by April 19, 2021.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court